DETAILED ACTION
This Action is responsive to the communication filed on 02/05/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Xi (US 2020/0020672), in view of Takiguchi (WO 2020/153191 A1).

Regarding claim 17, Xi (see, e.g., FIG. 4, FIG. 5) discloses a display apparatus, comprising:
a driving substrate 110, T, GI, 120 having a first pad CO5 and a second pad CO1 (Para 0024-Para 0029, Para 0066, Para 0067);
a first light-emitting diode element LED1 disposed on the driving substrate 110, T, GI, 120 and having a first electrode E1 and a second electrode E2 (Para 0063); 
a first connection element CL2 and a second connection element CL1 disposed on a sidewall of the first light-emitting diode element LED1, wherein the first connection element CL2 is electrically connected to the first electrode E1 of the first light-emitting diode element LED1 and the first pad CO5 of the driving substrate 110, T, GI, 120, and the second connection element CL1 is electrically connected to the second electrode E2 of the first light-emitting diode element LED1 and the second pad CO1 of the driving substrate 110, T, GI, 120 (Para 0066, Para 0067); 
wherein the first light-emitting diode element LED1 has an upper surface facing away from the driving substrate 110, T, GI, 120, a region e.g., region between E1 and E2 of the upper surface is located between the first connection element CL2 and the second connection element CL1, 
Although Xi shows substantial features of the claimed invention, Xi fails to expressly teach a first insulation pattern disposed on the first light-emitting diode element, the first connection element, and the second connection element; and a reflective pattern disposed on the first insulation pattern, and the reflective pattern is overlapped with the region of the upper surface of the first light-emitting diode element, the first connection element, and the second connection element.
Takiguchi (see, e.g., FIG. 10), on the other hand, discloses a first insulation pattern 16A disposed on the first light-emitting diode element 11, 12, 13; and a reflective pattern 16B disposed on the first insulation pattern 16A, and the reflective pattern 16B is overlapped with the region e.g., region between 14 and 15 of the upper surface of the first light-emitting diode element 11, 12, 13 for the purpose of providing a reflecting layer for shielding or reflecting the light emitted from the active layer (pg 3, para 5; pg 4, para 5).
The combination of Xi/Takiguchi further teaches the first insulation pattern 16A (as taught by Takiguchi) disposed on the first light-emitting diode element LED1 (as taught by Xi), the first connection element CL2 (as taught by Xi), and the second connection element CL1 (as taught by Xi); and the reflective pattern 16B (as taught by Takiguchi) is overlapped with the region e.g., region between E1 and E2 (as taught by Xi) of the upper surface of the first light-emitting diode element LED1 (as taught by Xi), the first connection element CL2 (as taught by Xi), and the second connection element CL1 (as taught by Xi).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the first insulation pattern and the reflective pattern of Takiguchi to the LED of Xi for the purpose of providing a reflecting layer for shielding or reflecting the light emitted from the active layer (pg 4, para 5).

Allowable Subject Matter
Claims 1-16 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817